         Case 1-19-40822-cec           Doc 4      Filed 02/11/19        Entered 02/11/19 14:15:31




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x

In re:                                                                   Chapter 11

NORTHEAST BROOKLYN PARTNERSHIP,                                           Case No. 19-40822

               Debtor.

------------------------------------------------------------x

                             VERIFICATION OF CREDITOR MATRIX

         I, Jeffrey E. Dunston, as President and Chief Executive Officer of Northeast Brooklyn

Partnership, hereby verifies that the attached list of creditors is true and correct to the best of my

knowledge.

Dated: New York, New York
       February 11, 2019

                                                                Jeffrey E. Dunston
                                                                President and Chief Executive Officer of
                                                                Northeast Brooklyn Partnership 


215937303v1
      Case 1-19-40822-cec        Doc 4   Filed 02/11/19   Entered 02/11/19 14:15:31




The City of New York
Dept. of Housing Preservation and Development
Attn: Marc S. DeMilt, Esq.
100 Gold Street, Room 5-W2
New York, NY 10038

Aron Law PLLC
Attn: Joseph Aron, Esq., Receiver
4915 16th Avenue
Brooklyn, NY 11204

Advantage Wholesale Supply LLC
172 Empire Blvd.
Brooklyn, NY 11225

All County Sewer & Drain, Inc.
879 Whittier Street
Bronx, NY 10474

Anthony Installation Inc.
10536 Flatlands 2nd Street
Brooklyn, NY 11236

B&M Utica Ave. Locksmith Inc.
836 Utica Ave.
Brooklyn, NY 11203

Borinquen Exterminating Company Inc.
435 Fort Washington Ave. Suite 2H
New York, NY 10033

BXTerminator LLC
652 Southern Blvd., Suite 1A
Bronx, NY 10455

Cablevision/Optimum
P.O. Box 371378
Pittsburgh, PA 15250-7378

Community Preservation Corporation
28 East 28th Street, 9th Floor
New York, NY 10016-7943

Cohn Reznick LLP
1301 Avenue of the Americas
New York, NY 10019
      Case 1-19-40822-cec         Doc 4   Filed 02/11/19   Entered 02/11/19 14:15:31




Consolidated Edison Company
JAF Station
P.O. Box 1702
New York, NY 10116-1702

Diamond Pump Electric Motor Repair
5511 Metropolitan Ave.
Ridgewood, NY 11385

E&S Maintenance US Inc.
1357 56th Street
Brooklyn, NY 11219

Eldon V. Lessie
292 Midwood Street, B5
Brooklyn, NY 11225

Ever-Ready Fire Sprinkler, Inc.
192 Locust Street
Floral Park, NY 11001

Falcon Power Installers
953 E. 85th Street
Brooklyn, NY 11236

H.T. Jericho, L.P.
c/o Northeast Brooklyn Housing
Development Corporation
132 Ralph Ave.
Brooklyn, NY 11233

Hartford Steam Boiler
1 State Street
Hartford, CT 06103-3199

Honig Conte Porrino Insurance
129 W. 27th St.
New York, NY 10001

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346
      Case 1-19-40822-cec       Doc 4    Filed 02/11/19   Entered 02/11/19 14:15:31




Ivan Armstrong, CPA
Armstrong Associates, Inc.
170 Broadway, Suite 401
New York, NY 10038

J. Alam Home Improvement Inc.
230 Ocean Parkway #D8
Brooklyn, NY 11218

Leema Plumbing & Heating
4-05 26th St.
Astoria, NY 11102

MDG Design & Construction LLC
1328 New York Ave.
Huntington Station, NY 11746

National Grid
1 MetroTech Center
Brooklyn, NY 11201

National Grid
P.O. Box 11741
Newark, NJ 07101-9839

New York Charities Bureau
28 Liberty Street
New York, NY 10005

New York City Department of Sanitation
59 Maiden Lane, 5th Floor
New York, NY 10038

New York City Fire Department
9 MetroTech Center
Brooklyn, NY 11201

New York City Office of
Administrative Trials and Hearings
100 Church St., 12th Floor
New York, NY 10007

New York State Attorney General’s Office
Attn: Enid Nagler Stuart, Esq.
28 Liberty Street
New York, NY 10005
      Case 1-19-40822-cec        Doc 4    Filed 02/11/19   Entered 02/11/19 14:15:31




New York Water Management, Inc.
2 University Plaza, Suite 600
Hackensack, NJ 07601

Northeast Brooklyn Housing Development Corporation
132 Ralph Avenue
Brooklyn, NY 11233

NYC Department of Finance
345 Adams Street, 3rd Floor
Attn: Legal Affairs Division
Brooklyn, NY 11201-3719

NYC Department of Finance
Office of Legal Affairs (Parking Violations)
345 Adams Street, 3rd Floor
Brooklyn, NY 11201

NYC Department of Buildings
280 Broadway 5th Floor
New York, NY 10007

NYS Dept. of Taxation & Finance
Bankruptcy Unit - TCD
Building 8, Room 455
W.A. Harriman State Campus
Albany, NY 12227

NYS Dept. of Tax & Finance
P.O. Box 5300
Bankruptcy Unit
Albany, NY 12205-0300

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Parking Violations Bureau
210 Joralemon Avenue
Brooklyn, NY 11201

Rosenblum & Bianco, L.L.P.
100 Merrick Road, Suite 306-E
Rockville Centre, NY 11570
      Case 1-19-40822-cec      Doc 4   Filed 02/11/19   Entered 02/11/19 14:15:31




S.D.L. Appliance Repair
727 Schenck Ave.
Brooklyn, NY 11207

Securities & Exchange Commission
Northeast Regional Office
Woolworth Building
233 Broadway
New York, NY 10279

SiteCompli, LLC
53 West 23rd St, 12th Floor
New York, NY 10010

Sperber, Denenberg & Kahan, P.C.
Attn: Seth Denenberg, Esq.
48 West 37th Street, 16th Floor
New York, New York 10018

Superior Maintenance Supply
162 Spencer Street
Brooklyn, NY 11205

U.S. Department of Education
Federal Student Aid
Bankruptcy Unit
50 United Nations Plaza
Mail Box 1200, Room 1240
San Francisco, CA 94102

U.S. Department of Health and Human Services
Office of the General Counsel
26 Federal Plaza, Room 3908
New York, NY 10278

U.S. Department of Housing and Urban Development
Office of Regional Counsel for New York/New Jersey
26 Federal Plaza, Room 3500
New York, NY 10278
      Case 1-19-40822-cec      Doc 4    Filed 02/11/19   Entered 02/11/19 14:15:31




U.S. Environmental Protection Agency
Office of the Regional Counsel
Region 2 – New York Caribbean Superfund Branch
Attn: Douglas Fischer, Esq.
290 Broadway, 17th Floor
New York, NY 10007-1866

U.S. Securities and Exchange Commission
New York Regional Office
Attn: Bankruptcy Group
Brookfield Place
200 Vesey St., Suite 400
New York, NY 10281

United States Attorney’s Office
Eastern District of New York
Attn: Bonni Perlin, Bankruptcy Coordinator
Civil Division, Bankruptcy Processing
271-A Cadman Plaza East
Brooklyn, NY 11201-1820

Verizon
P.O. Box 15124
Albany, NY 12212-5124
